Citation Nr: 1509509	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right ankle disability.   

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right leg disability.  

3.  Entitlement to service connection for diabetes mellitus type II.  

4.  Entitlement to service connection for hepatitis C.  

5. Entitlement to service connection for  hepatitis B.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  

8.  Entitlement to service connection for a cholesterol disability.  

9.  Entitlement to service connection for a kidney disability.  

10.  Entitlement to service connection for an esophageal ulcer.  

11.  Entitlement to service connection for a thyroid disability.  

12.  Entitlement to service connection for bilateral hearing loss.  

13.  Entitlement to service connection for a left groin disability.  

14.  Entitlement to service connection for a lumbar spine disability.  

15.  Entitlement to service connection for left lower extremity sciatica.  

16.  Entitlement to service connection for a bilateral knee disability.  

17.  Entitlement to service connection for a left leg disability.  

18.  Entitlement to service connection for a left ankle disability. 

19.  Entitlement to service connection for a right foot disability.  

20.  Entitlement to service connection for a left foot disability.  

21.  Whether the termination of pension benefits effective April 13, 2005 due to fugitive felon status was proper.  

(The issue of entitlement to waiver of recovery of overpayment of pension benefits in the amount of $27, 044.40 will be addressed in a separate decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Pension Maintenance Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and from June 2008, August 2010, and February 2011 rating decisions of the RO in Waco, Texas.  The claims file was subsequently transferred to the RO in Houston, Texas.  

The April 2007 decision denied waiver of recovery of overpayment of pension benefits in the amount of $27, 044.40, and the Veteran timely filed an appeal.  See January 2008 Notice of Disagreement, May 2008 Statement of the Case, and June 2008 Substantive Appeal (VA Form 9).

The June 2008 rating decision declined to reopen a claim of service connection for a right ankle disability, and the Veteran timely filed an appeal.  See August 2008 Notice of Disagreement, December 2008 Statement of the Case, and December 2008 Substantive Appeal (VA Form 9).

The August 2010 rating decision denied service connection for diabetes mellitus type II, hepatitis C, hepatitis B, hypertension, an acquired psychiatric disorder, a cholesterol disability, a kidney disability, an esophageal ulcer, a thyroid disability, bilateral hearing loss, a left groin disability, a lumbar spine disability, left lower extremity sciatica, a right leg disability, a left leg disability, a left ankle disability, and a right foot disability.  The Veteran timely filed an appeal.  See September 2010 Notice of Disagreement, January 2011 Statement of the Case, and March 2011 Substantive Appeal (VA Form 9).

The February 2011 rating decision denied service connection for a bilateral knee disability and a left foot disability, and the Veteran timely filed an appeal.  See March 2011 Notice of Disagreement, June 2011 Statement of the Case, and August 2011 Substantive Appeal (VA Form 9).

The Board notes that the RO characterized the claim for a right leg disability as one of service connection in the August 2010 rating decision on appeal.  However, in a June 2008 rating decision, the RO had previously denied the Veteran's claim for service connection for a right leg disability.  The Veteran did not submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156(b) (2014).  Although the Veteran submitted a claim for service connection for a right leg disability in February 2009, which was within one year of the June 2008 rating decision, the original June 2008 rating decision denying service connection for a right leg disability remains final because the Veteran did not submit any evidence within a year of the June 2008 rating decision.  The Board has therefore recharacterized the Veteran's claim for a right leg disability as a claim to reopen, as reflected on the title page.     

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including documents related to the Veteran's waiver of overpayment claim and the December 2014 Informal Hearing Presentation, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the Veteran's claims.  

On his June 2008, December 2008, March 2011, and August 2011 VA Form 9s, the Veteran requested a hearing before the Board to be held at a local RO.  Although he was scheduled for a travel board hearing in July 2014, he failed to appear, as he is currently incarcerated in Texas.  However, in a January 2015 statement, the Veteran indicated that he was finally making parole this year.  Although his release date was uncertain, he maintained that he had already met with the re-entry personnel at his correctional facility to sign some papers, and he believed that his parole was imminent.  

The Court of Appeals for Veterans' Claims (Court) has stated that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  The Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1MR, pt. 1, ch. 4 sec. 1(j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Moreover, while VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing.  Thus, in light of the Veteran's incarceration, and good cause therefore having been shown, the RO should determine whether the Veteran continues to be incarcerated and reschedule the Veteran's hearing at the RO or in accordance with the M21-1 MR.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated.  

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal.  

(a) If the Veteran is not incarcerated, he should be scheduled for a travel board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2014).  

(b) If the Veteran is still incarcerated, RO action should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via video conference, or at the RO (either in person or via video conference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.  

If accommadations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011).  The Veteran and/or his representative should be notified of the time and place to report for the hearing.  

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.  

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




